Citation Nr: 0909052	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-14 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, inter alia, denied service 
connection for PTSD.  

In September 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  The 
hearing transcript has been associated with the claims file 
and reviewed.

Initially, in April 2004, the Board remanded the Veteran's 
claim for entitlement to service connection for manic 
depression for further evidentiary development.  However, in 
a written statement dated in May 2008, he indicated his wish 
to withdraw his appeal regarding the issue of service 
connection for manic depression.  38 C.F.R. § 20.204 (2008).  
Therefore, that issue is not in appellate status. 


FINDING OF FACT

The occurrence of stressors to which the veteran attributes 
symptoms of PTSD, including the claimed in-service stressors 
of a sexual assault and a suicide attempt by a prisoner of 
whom he was in charge is not supported by credible evidence.


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. §§ 
1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in September 
2006.  This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

Moreover, the Board notes that along with the September 2006 
VCAA notice letter, the RO also sent the Veteran a PTSD 
questionnaire secondary to personal trauma, which notified 
the Veteran of the personal-trauma stressor element.  In this 
regard, VA will not deny a PTSD claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the Veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
38 C.F.R. § 3.304(f).  In fact, recently, in 
Bradford v. Nicholson, 20 Vet. App. 200 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that 
38 C.F.R. § 3.304(f) "unequivocally" provides that VA 
cannot deny a PTSD claim without first providing the 
requisite notice discussed above.  See also Patton v. West, 
12 Vet. App. 272, 281-82 (1999) (noting that the RO must send 
the claimant a "special PTSD personal-assault letter" and 
questionnaire to assist VA in identifying alternative sources 
of evidence to establish an in-service stressor).  Finally, 
the Court most recently emphasized that in claims of service 
connection for PTSD based on in-service personal assault 
pursuant to 38 C.F.R. § 3.304(f), the VA has a heightened 
burden of VCAA notification.  Gallegos v. Peake, No. 05-2920, 
(U.S. Vet. App. December 31, 2008).  In this case, the RO has 
provided the veteran with the VCAA notice letter required for 
PTSD cases based on in-service sexual assault.  

Furthermore, the September 2006 letter from the RO further 
advised the Veteran that a disability rating and an effective 
date will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
Veteran has received all required notice in this case, such 
that there is no error in content. 

The RO also correctly provided all adequate notice in the 
September 2006 VCAA notice letter prior to the October 2006 
determination on appeal.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 120.  
Thus, there is no timing error with regard to the VCAA 
notice.

With respect to the duty to assist, the RO has secured the 
Veteran's STRs, SPRs, private medical records as identified 
and authorized by the Veteran, and VA treatment records.  The 
Veteran also has submitted several personal statements.  In 
addition, the Veteran was afforded an opportunity to provide 
testimony at a videoconference hearing in September 2008.  

However, during the September 2008 videoconference hearing, 
the Veteran indicated that he receives benefits from the 
Social Security Administration (SSA), which records do not 
appear in the claims folder.  The Board acknowledges that 
VA's duty to assist includes obtaining records of other 
government agencies.  
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  In this 
case, however, the Veteran also testified that he does not 
receive SSA benefits for his PTSD or other psychiatric 
disorders with which he has been diagnosed; thus, any 
existing SSA records would be irrelevant to his claim 
regarding PTSD.  These records also would not confirm the 
Veteran's assertions of PTSD as the disability is not the 
reason he receives SSA benefits.  In this regard, VA is not 
required to search for evidence that, even if obtained, would 
make no difference in the result.  Allday v. Brown, 7 Vet. 
App. 517, 526 (1995) (quoting Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Accordingly, there is no benefit to the 
Veteran in further delaying the final adjudication of his 
appeal, which has been pending for several years, by 
remanding the case to look for SSA records.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (declining to require 
strict adherence to technical requirements and impose 
additional burdens on VA when there was no benefit flowing to 
the claimant).

The Board also acknowledges the lack of a VA examination 
regarding the etiology of the Veteran's PTSD; however, such 
an examination is unnecessary in this case.  In this regard, 
VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  
In this case, although there is sufficient evidence of a 
current diagnosis of, and treatment for, PTSD, there is 
insufficient evidence of in-service stressors, as the Veteran 
asserts. See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, there 
is no medical evidence indicating a link between any current 
disorder on appeal and service or the continuity of 
symptomatology of disability since service.  Thus, the second 
and third elements of McLendon are not met and a VA 
examination to establish a nexus is not required.  

Thus, the Board is satisfied that all relevant evidence 
identified by the Veteran has been obtained, and that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

The establishment of service connection for PTSD requires 
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen, 10 Vet. App. at 128.  

If VA determines the Veteran did not engage in combat with 
the enemy, or that his alleged stressor does not involve 
combat, his lay testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates his testimony or statements.  Cohen, 10 Vet. 
App. at 147; Moreau, 9 Vet. App. at 395.

Moreover, "[j]ust because a physician or other health 
professional accepted appellant's description of his Vietnam 
experiences as credible and diagnosed the appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  
In this regard, a medical provider cannot provide supporting 
evidence that a claimed in-service event actually occurred 
based on a post-service medical examination.  Moreau, 9 Vet. 
App. at 395-96.  The Veteran's own statements will not be 
sufficient.  Id.

Here, the Veteran's PTSD claim is predicated, in part, on 
allegations of a sexual assault while he was in the military.  
He claims that during a weekend liberty while stationed in 
Okinawa in 1971, he was overtaken by seven Marines, held 
down, and orally assaulted.  See PTSD questionnaire dated in 
September 2006 and transcript of hearing testimony dated in 
September 2008.  In this regard, because personal assault 
is an extremely personal and sensitive issue, many incidents 
are not officially reported, which creates a proof problem 
with respect to the occurrence of the claimed stressor.  
In such situations, it is not unusual for there to be an 
absence of service records documenting the events the veteran 
has alleged.  The victims of such trauma may not necessarily 
report the full circumstances of the trauma for many years 
after the trauma.  Thus, when a PTSD claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f)(3); 
see also Patton v. West, 12 Vet. App. 272, 277 (1999).  

Examples of such evidence include, but are not limited to, 
records from law enforcement authorities; rape crisis 
centers; mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to,  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

Further, corroboration of every detail of a claimed stressor, 
including the veteran's personal participation, is not 
required; rather, a veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  See Pentecost v. Principi, 16 Vet. 
App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 
307 (1997)).  

In cases of personal assault for PTSD, medical opinions of 
the occurrence of in-service sexual assaults and harassments 
are exceptions to the general rule that an opinion by a 
medical professional based on a post-service examination 
cannot be used to establish the occurrence of a stressor.  
38 C.F.R. § 3.304(f)(3); VA Adjudication Procedure Manual, 
M21-1MR, Part III, Subpart iv, Chapter 4, Section H, part 
30(b), (c), (e) (Aug. 1, 2006).  

In this case, as alluded to, the issue before the Board is 
whether the Veteran is entitled to service connection for 
PTSD, which he alleges is from two stressors: a sexual 
assault while he was in the military and a suicide attempt by 
a prisoner while the Veteran was assigned to a correctional 
facility in Jackson, Florida, for which he was reprimanded.  
With regard to the sexual assault, in September 2006, the 
Veteran submitted his responses to a questionnaire regarding 
his alleged sexual trauma in service.  He stated that while 
stationed in Okinawa and on a weekend liberty, he was 
overtaken by seven Marines while returning to his barrack.  
The seven Marines held him down, pulled down his pants and 
underwear, and assaulted him orally.  According to the 
Veteran, the seven Marines took turns in the assault.  He 
stated that a sergeant by the name of Apple witnessed the 
assault, but did nothing to stop it and walked away.  The 
seven Marines ran away when they heard other Marines 
returning to the barrack, leaving the Veteran on the floor.  
According to the Veteran, this assault has caused him a lot 
of fear and anxiety.  

As for the second stressor, the Veteran asserts that in 1973, 
he was assigned to work at a correctional facility in 
Jackson, Florida, where a prisoner violated a facility 
policy, was to be reprimanded for the violation, and 
threatened to commit suicide.  The Veteran stated that 
because of this assignment, he began taking Valium to sleep 
in 1973 and that following the incident, he was reprimanded 
by his superior for the incident after the prisoner was 
subdued.  According to the Veteran, the case went before a 
judge to be reviewed.  Following the incident, according to 
the Veteran, he "snapped" and began to experience 
depression and manic episodes.  

As already mentioned, the first requirement of a service-
connection claim is the diagnosis of a current disability.  
Boyer, 210 F.3d at 1353.  In this regard, the Veteran's 
VA outpatient records dated in 2006 reflect ongoing treatment 
for this disorder.  Thus, the determinative issues are 
whether there also is credible supporting evidence that the 
alleged in-service stressors actually occurred, and medical 
evidence of a link between his current symptomatology and the 
claimed in-service stressors.  38 C.F.R. § 3.304(f)(3).  

In service, the Veteran's SPRs show he began serving on 
active duty in the military in August 1970.  His STRs do not 
include documentation of a sexual assault, per se, as he 
asserts, or a diagnosis of a psychiatric disorder of any 
sort, including a stress-related mental illness, although it 
should be noted that VA did not adopt the PTSD nomenclature 
until 1980 or thereabouts, long after the Veteran's military 
service had ended.  Although his STRs document treatment for 
"nerves" in February 1974 and March 1974, there is no 
further evidence of problems with his nerves or stress during 
his military service.  There is also no evidence of treatment 
for sleep or stress-related problems in 1973 or depression-
related problems thereafter.   

Additionally, his SPRs also do not reflect any change in 
behavior that might be indicative of a sexual assault.  There 
is also no evidence of any incident involving the Veteran in 
Jackson, Florida, in 1973, or evidence that he was 
disciplined for any wrongdoing.  In fact, the Veteran's SPRs 
show that he was promoted regularly, received adequate 
evaluations, and had no disciplinary actions whatsoever taken 
against him.  

Thus, the Board finds that the veteran's STRs and SPRs do not 
show credible supporting evidence that the alleged in-service 
stressors actually occurred.

As for medical evidence of a link between the Veteran's 
current symptomatology and the claimed in-service stressors, 
the veteran was first diagnosed with PTSD as a result of 
military sexual trauma in May 2006, at which time the Veteran 
revealed for the first time the sexual assault he experienced 
during service.  The Veteran reported symptoms of irrational 
thoughts, inability to deal with emotions, anxiety, mood 
swings, depressed mood, paranoid ideation.  However, although 
the examiner at the time noted that many of the symptoms the 
Veteran described had been long-standing, beginning during 
military service, this psychiatric assessment did not include 
a review of the claims folder.  It was based on the veteran's 
reported history of his military experiences and through 
interviews and questionnaires.  In this regard, reliance on a 
veteran's statements renders a medical report incredible 
only if the Board rejects the statements of the veteran as 
lacking credibility.  

Here, the Board finds that the Veteran's statements regarding 
his sexual assault and incident with a prisoner are not fully 
supported by his service treatment and personnel records. 
Coburn v. Nicholson, 19 Vet. App. 427 (2006).  Specifically, 
although the veteran apparently describes a pattern of 
fearful, anxious, and depressive-manic behavior during 
service, and even mentions receiving reprimands and other 
disciplinary actions for the incident involving the prisoner 
in Jackson, Florida, contemporaneous records concerning his 
service fail to support any of his assertions.  Thus, in this 
respect, his claim of behavioral change is not credible.  
Contemporaneous medical findings may be given more probative 
weight than a medical opinion years later suggesting 
something else entirely.  See Struck v. Brown, 9 Vet. App. 
145, 155-56 (1996).  Furthermore, a diagnosis and its 
relationship to service is only as good and credible as the 
history on which it was predicated.  See Reonal v. Brown, 
5 Vet. App. 458 (1993).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for PTSD, and the 
claim for service connection for PTSD must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 




ORDER

Service connection for PTSD is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


